Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s submission, filed 30 April 2021, has been entered and acknowledged by the examiner.

Applicant’s arguments with respect to the rejections of the claims have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20060220036) in view of Holder et al. (US 20100238669) and Park (USPN 6983537).
With regard to claim 1,
 Lee discloses a LED lamp sheet (Fig. 2), comprising; a substrate (211), a wafer (31), and a sealant (26 as recited in [0045], “Further, the lens unit 26 is attached to a top of the reflecting structure 25 to protect the LED 31 from outside environments.”), wherein a body of the substrate is made of a high temperature resistant insulating material (material Si see [0047]), a bottom surface of the substrate is provided with a positive electrode connector (one of 24) and a negative electrode connector (the other of 24), a top surface of the substrate is provided with a first terminal (22 connected to one of 24) electrically connected to the positive electrode connector and a second terminal (the other of 22 connected to the other of 24) electrically 

With regard to claim 2,
 Lee in view Holder teaches the LED lamp sheet according to claim 1, wherein the wafer (31) is electrically connected to the first terminal and the second terminal by using a bonding wire (see Lee [0052]-“ and both terminals of the LED 31 can be respectively connected to the upper electrodes 22 through wire bonding”).

With regard to claim 3,
 Lee in view Holder teaches the LED lamp sheet according to claim 1, wherein the wafer is of an inverted structure and is directly electrically connected to the first terminal and the second terminal (as depicted in Fig. 2 of Lee and described in [0052]- “As an example of mounting the LED 31, FIG. 4E shows that the LED 31 is electrically connected with the upper electrodes 22, and at the same time, the LED 31 is mounted on the supporting structure 21 through a flip-chip method using bumps.”).

With regard to claim 4,


With regard to claim 5,
 Lee in view Holder teaches the LED lamp sheet according to claim 1, wherein both the positive electrode connector and the negative electrode connector pass through the bottom surface of the substrate (as seen in Fig. 2 the pass through occurs via “h”).

With regard to claim 6,
 Lee in view Holder teaches the LED lamp sheet according to claim 1. While Lee in view of Holder does not expressly disclose wherein the size of the substrate is (3.5-5) mm x 5.0 mm, it should be noted that the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed substrate and a device having the claimed relative dimensions would not perform differently than the prior art device (See MPEP 2144 IV A).  Furthermore, Applicant has not demonstrated the criticality of a specific limitation and has merely stated that it is a preference (see page 4 paragraph 4 of the Specification).  Consequently, it would have been obvious to one having ordinary skill in the art at the time of the effective filling date to make the invention as claimed. 

With regard to claim 7,
 Lee in view Holder teaches the LED lamp sheet according to claim 1. While Lee in view of Holder does not expressly teach wherein the aspect ratio of the sealant is (2.8-3.0): (1.6-1.8): 1, it should be noted that the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed sealant and a device having the claimed relative dimensions would not perform differently than the prior art device (See MPEP 2144 IV A).  

With regard to claim 8,
 Lee in view Holder teaches the LED lamp sheet according to claim 1, while Lee in view of Holder does not expressly disclose wherein the ratio of the length of the sealant to the center distance of humps is (1.6-1.7): 1, it should be noted that the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed sealant and a device having the claimed relative dimensions would not perform differently than the prior art device (See MPEP 2144 IV A).  Furthermore, Applicant has not demonstrated the criticality of a specific limitation. Consequently, it would have been obvious to one having ordinary skill in the art at the time of the effective filling date to make the invention as claimed. 

With regard to claim 9,
Lee in view Holder teaches the LED lamp sheet according to claim 1, wherein the substrate is a ceramic substrate (Lee in [0053] discloses a silicon substrate and silicon is considered to be ceramic).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434.  The examiner can normally be reached on M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879